747 N.W.2d 224 (2008)
Brian VANFAROWE and Rajini Vanfarowe, Plaintiffs-Appellees,
v.
CASCADE CHARTER TOWNSHIP, Defendant-Appellant, and
Goodwood Plat Owners, Inc., Defendant.
Docket No. 135507. COA No. 264189.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the November 8, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that portion of the judgment of the Court of Appeals stating that remand is required "[b]ecause the trial court proceeded to resolve the case on briefs without entertaining testimony regarding the usage and whether it falls within the applicable case law. . . ." This was an appeal to the circuit court under a zoning ordinance providing for no appeal to a Zoning Board of Appeals from the decision of the Township Board, so the proper remand for further evidentiary proceedings is to the Township Board, not to the circuit court. Macenas v. Village of Michiana, 433 Mich. 380, 394-397, 446 N.W.2d 102 (1989); Sportsman's Club v. Exeter Twp, 217 Mich.App. 195, 198-201, 202, 550 N.W.2d 867 (1996). To the extent that further evidentiary hearings are necessary on remand, such hearings must be held before the Township Board. See Sportsman's Club v. Exeter Twp, 217 Mich.App. 195, 199-200, 550 N.W.2d 867 (1996); MCL 125.290(1); MCL 125.293a(2). In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.